Exhibit 7.1 JOINT STATEMENT AGREEMENT Each of the undersigned hereby agrees that the Schedule 13D relating to the common shares of American Community Properties Trust to which this agreement is attached is filed on behalf of such person. Dated:October 6, 2009 INTERSTATE BUSINESS CORPORATION /s/ James Michael Wilson Name: James Michael Wilson Title: President WILSON SECURITIES CORPORATION /s/ James Michael Wilson Name: James Michael Wilson Title: President JAMES MICHAEL WILSON /s/ James Michael Wilson James Michael Wilson, Individually WILSON FAMILY LIMITED PARTNERSHIP /s/ James Michael Wilson Name: James Michael Wilson Title: General Partner JAMES J. WILSON /s/ James Michael Wilson James Michael Wilson, Attorney-in-Fact BARBARA A. WILSON /s/ James Michael Wilson James Michael Wilson, Attorney-in-Fact KEVIN J. WILSON /s/ James Michael Wilson James Michael Wilson, Attorney-in-Fact ELIZABETH W. WEBER /s/ James Michael Wilson James Michael Wilson, Attorney-in-Fact THOMAS B. WILSON /s/ James Michael Wilson James Michael Wilson, Attorney-in-Fact MARY P. WILSON /s/ James Michael Wilson James Michael Wilson, Attorney-in-Fact BRIAN J. WILSON /s/ James Michael Wilson James Michael Wilson, Attorney-in-Fact
